DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond A. DiPerna (Reg. 44,063) on 12/07/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 11/08/2021):

Listing of Claims:
18.	(Currently Amended) A method of isolation from its decryption key of encrypted data stored on a client device; said method comprising
A method of isolation from its encryption key of encrypted data stored on a client device; the improvement comprising storing the encryption key referenced against a username account/user login-data for the client device on a separate device; retrieving the data by transferring the encrypted data to the separate device and upon authentication of the user login/username account decrypting the encrypted data using the encryption key for use of the decrypted data during an unencrypted window period; at the end of the unencrypted window period the separate device re-encrypting the data with a new encryption key to form re-encrypted data; storing the re- encrypted data on the client device;

wherein the client device is programmed to execute a Web enabled application which has a storage capability; and 
wherein the encrypted data element is stored on the client device utilizing the storage capability of the Web enabled application; and 
wherein the Web enabled application is a Web browser; and wherein the web browser executes HTML 5 including the HTML 5 local storage function whereby the encrypted data is stored in the HTML 5 local storage on the client device for the duration of an encrypted window period which is terminated when the user is given the option and chooses to use the encrypted data already stored on the client device a server the encrypted data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        /SHANTO ABEDIN/Primary Examiner, Art Unit 2494